DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This Office action is considered fully responsive to the amendment filed January 27, 2022.
The previous specification objection is withdrawn in light of Applicant’s remarks.
The previous claim objections are withdrawn in light of Applicant’s amendments.
Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the measurement interval is measurement intervals of RSRP value as shown in tables 2-4 of the description (see Remarks, pages 8-9)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, Examiner notes there is no special definition or special meaning for the term “measurement interval” in the instant specification.  The term “measurement interval” has an ordinary and customary meaning to those of ordinary skill in the art to mean a time period where measurement takes place.  There is no express intention in 


    PNG
    media_image1.png
    851
    1206
    media_image1.png
    Greyscale

	Therefore, Examiner’s previous interpretation of “measurement interval” is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, 10-12, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/202144 A1 to CHEN et al. (“Chen”).
As to claims 1-2, 8, 10, see similar rejections to claims 11-12, 18, 20, respectively.
As to claim 7, Chen further discloses the method of claim 1, wherein if the to-be-reported value comprises a plurality of values, an order in which the terminal device reports the plurality of values to the network device is determined according to sizes of the plurality of values; or an order in which the terminal device reports the plurality of values to the network device is determined according to value sizes of SRS resource identifiers corresponding to the plurality of values (As the claim recites a conditional limitation using the term “if” and it is a method claim, it does not need to be given patentable weight; MPEP 2111.04, The broadest reasonable interpretation of a method 
As to claim 11, Chen discloses a terminal device (para. 0045, UE), comprising: a processor and transceiver (para. 0045, fig. 5, processor, transceiver), wherein the processor is configured to measure an interference or signal received power for a sounding reference signal (SRS) resource to obtain a reference signal received power (RSRP) value corresponding to at least one SRS resource (para. 0034, UE receives SRS resources, UE configured to measure RSRP of each SRS), wherein the interference or signal received power measurement comprises cross-link interference (CLI) measurement (para. 0023, CLI-RS comprises an SRS, i.e. the RSRP measurement of the SRS pertains to CLI); wherein the processor is further configured to determine a to-be-reported value based on the RSRP value corresponding to the at least one SRS resource (paras. 0034, 0036, measurement report may comprise strongest nth SRS sequences and corresponding RSRPs, i.e. any of the nth sequences and RSRPs maps to the value); and the transceiver is configured to report the to-be-reported value to a network device (paras. 0034, 0036, UE reports the strongest nth SRS sequences and corresponding RSRPs to its serving TRP);
wherein the processor is specifically configured to: determine a set of RSRP values based on the RSRP value corresponding to the at least one SRS resource (paras. 0034, 0036, measurement report may comprise strongest nth SRS sequences and corresponding RSRPs); and determine the to-be-reported value based on the set of RSRP values (paras. 0034, 0036, measurement report may comprise strongest nth 
wherein the processor is specifically configured to: determine the to-be-reported value based on a measurement interval to which each RSRP value in the set of RSRP values belongs and a mapping relationship between at least one measurement interval and a to-be-reported value (para. 0023, CLI-RS comprises an SRS, i.e. the RSRP measurement of the SRS pertains to CLI; para. 0028, each UE determines whether to measure CLI RS (e.g., SRS) in each time interval (e.g. slot)).

As to claim 12, Chen further discloses the terminal device of claim 11, wherein the processor is specifically configured to: measure a plurality of SRS resources to obtain a plurality of RSRP values, wherein an mth RSRP value of the plurality of RSRP values is obtained by measuring an mth SRS resource of the plurality of SRS resources by the terminal device (para. 0034, UE receives SRS resources, UE configured to measure RSRP of each SRS).
As to claim 18, Chen further discloses the terminal device of claim 11, wherein the transceiver is further configured to: report an SRS resource identifier corresponding to the to-be-reported value to the network device (para. 0037, UE reports accompanying identification of the SRS resource(s) and/or SRS sequence(s) to its serving TRP).
As to claim 20, Chen further discloses the terminal device of claim 11, wherein the terminal device reports to the network device through a radio resource control (RRC) signaling (para. 0033, instruct UEs to transmit the SRS in the measurement slots .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/202144 A1 to CHEN et al. (“Chen”) in view of CN 103298114 B to HARADA et al. (“Harada”) [see attached English translation for Examiner’s citations].
As to claim 9, see similar rejection to claim 19.
As to claim 19, Chen further discloses the terminal device of claim 11, wherein a threshold value is preset (para. 0036, RSRP measurement report, the reported RSRP may exceed a predetermined threshold).
Chen does not expressly disclose at the terminal device, or a threshold value is sent by the network device to the terminal device.
	Harada discloses at page 5, signal-to-interference-plus-noise ratio (SINR) below a user preset threshold, i.e. the RSRP/SINR threshold is preset at the user device.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the user preset threshold of Harada into the invention of Chen. The suggestion/motivation would have been to have a resource configuration method and device of an uplink pilot signal (Harada, page 2).  Including the user preset threshold of Harada into the invention of Chen was within the ordinary ability of one of ordinary skill in the art based on the teachings of Harada.

Allowable Subject Matter
Claims 5-6, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463